      Case 1:19-cr-00630-PAC Document 27
                                      26 Filed 07/13/20
                                               07/11/20 Page 1 of 1



                      LAW OFFICE OF ANTHONY CECUTTI
                            217 Broadway, Suite 707
                           New York, New York 10007
                             Phone: (212) 619-3730                      7/13/2020
                              Cell: (917) 741-1837                      A teleconference will
                              Fax: (212) 962-5037                       be held tomorrow,
                           anthonycecutti@gmail.com                     July 14 at 11 AM.
                                                                        The parties are
                                                                        directed call in at:
                                      July 11, 2020                     888-363-4749. Access
                                                                        code: 8539662. SO
BY ECF                                                                  ORDERED.
The Honorable Paul A. Crotty
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Conor Gannon; 19 Cr. 630 (PAC)

Dear Judge Crotty:

       As the Court is aware, I represent Conor Gannon in the above matter. A status
conference is scheduled for July 14, 2020 at 3 p.m.

        I write to respectfully request that the proceeding be conducted telephonically in
light of the COVID-19 pandemic. Mr. Gannon remains in state custody and is detained
at the Anna M. Kross Correctional Facility at Rikers Island. I am in regular
communication with Mr. Gannon. He recently informed me that he is willing to waive
his appearance.

       Thank you for your consideration.


                                            Respectfully submitted,

                                                      /s/

                                            Anthony Cecutti
